Citation Nr: 1222066	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  09-51 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for allergies, to include allergic rhinitis.

2.  Entitlement to service connection for a left knee disorder.  

3.  Entitlement to service connection for a right ankle disorder.

4.  Entitlement to service connection for a left ankle disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from April 1981 to August 1998.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The allergy issue has been recharacterized as noted on the title page to better reflect the medical evidence of record.

In May 2008, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder. 


REMAND

The Board finds that additional development is needed to adjudicate the issues on appeal.

The Veteran contends that he injured his left knee and both ankles as a result of being in the infantry and running daily, as well as other rigorous infantry duties.  He also contends that he developed seasonal allergies during service, and that the severity of his symptoms was dependent on where he was stationed.  The Veteran maintains that he has since experienced chronic allergy symptoms, as well as chronic left knee and bilateral ankle pain.

The Veteran's DD 214 shows that his military occupational specialty (MOS) was that of infantry training leader.  

A February 1981 entrance examination contains a normal clinical evaluation of all systems.  In the accompanying medical history report, the Veteran checked the "no" box for sinusitis, hay fever, and trick or locked knee.  He checked the "yes" box for arthritis and reported arthritis in his left knee when he was eight years old.  The clinician noted that this condition had "cleared up."  The Veteran also reported having sprained his right ankle in 1978.  

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry, and the burden falls on the government to rebut the presumption of soundness.  The correct standard requires that VA show by clear and unmistakable evidence that (1) the Veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1111.  Based on the evidence of record, the Board finds that the Veteran is presumed to have been sound upon enlistment.

STRs contain Dental Health Questionnaires dated May 1981 and May 1983 on which the Veteran noted that he was presently under the care of a physician for hay fever.  In June 1983, the Veteran was treated for nasal congestion and watery eyes.  The assessment was nasal congestion. 

A July 1984 reenlistment examination report contains a normal clinical evaluation of the nose, sinuses, lower extremities, and feet.  In the accompanying medical history report, the Veteran gave a history of recurrent sinus congestion.

The Veteran sought treatment for allergy and sinus symptoms in August, September, and October 1984.  He reported a three-year history of sneezing, congestion, and watery eyes.  The diagnoses included allergic rhinitis.  In November 1986 and January 1987, the Veteran was diagnosed with allergies, etiology unknown.  

In October 1988, the Veteran injured his left ankle while playing basketball.  X-rays showed lateral soft tissue swelling and "? old avulsion fracture cuboid [bone]."  The diagnosis was second degree left ankle inversion sprain.  A cast was applied the following week, at which time the assessment was third degree left ankle sprain.  The case was removed in November 1988, at which time the assessment was second degree ankle sprain.  In February 1989, the Veteran was evaluated for left ankle pain that improved during the day but "never completely subsided."  The assessment was chronic left lateral ankle pain.

In June 1989, the Veteran was diagnosed with allergic rhinitis.  An October 1989 treatment note shows that he reported an eight-year history of allergy symptoms.  The assessment was chronic rhinitis and chronic sinusitis.  

A January 1990 examination report contains normal clinical evaluations of the nose, sinuses, lower extremities, and feet.  In the accompanying medical history report, the Veteran noted that he suffered from hay fever and/or sinusitis.  The clinician noted that the Veteran's occasional seasonal and geographical allergic rhinitis was controlled with medication and was not considered disabling.  The clinician also noted a history of left ankle pain that was not considered disabling.

In March 1992, the Veteran was treated for a right ankle injury incurred while running.  X-rays showed no fracture.  The assessment was inversion sprain of the right ankle.

In April 1992, the Veteran was diagnosed with recurring allergic rhinitis.  An ENT consultation was requested in May 1992, but it appears that an evaluation was never conducted.  The Veteran was diagnosed with allergic rhinitis in May and July 1993.

A December 1994 examination report also contains normal clinical evaluations of the nose, sinuses, lower extremities, and feet.  In the accompanying medical history reports, the Veteran noted that he suffered from ear, nose, or throat trouble; hay fever; sinusitis; arthritis; and foot trouble.  The clinician noted a history of allergic rhinitis, occasional ankle pain (none since 1989), and arthritis in both knees as a child.  None of these conditions were considered disabling.

The Veteran was treated for a right ankle injury in July 1997.  X-rays showed a talar avulsion fracture and a medial avulsion fracture.  The clinician noted that both fractures appeared to be old.  The assessment was recurrent right ankle sprain.

In February 1998, the Veteran reported "popping" in his left knee.  X-rays were within normal limits.  The assessment was patellofemoral syndrome (PFS).

The July 1998 discharge examination report contains a normal clinical evaluation of the nose, sinuses, lower extremities, and feet.  The Veteran reported problems with sinusitis and hay fever on the accompanying medical history report, but the clinician noted that there were "no problems now." 

During the March 2012 hearing, the Veteran testified that he continued to receive treatment for his allergy symptoms after discharge in 1998 until the present.  He also testified that he continued to experience left knee and bilateral ankle pain until the present and that he did not seek treatment for these conditions, but rather self-medicated.

The Veteran is competent to report that he has experienced allergy symptoms (i.e., a stuffy and runny nose, sneezing, and itchy eyes) as well as knee and ankle pain while on active duty and since that time because these symptoms are observable by a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Given the evidence of in-service treatment for allergic rhinitis, a left knee injury, and bilateral ankle injuries as well as the Veteran's competent assertions of continuity of left knee, bilateral ankle pain, and allergy symptoms since service, remand is required for a medical opinion to determine the nature, extent, and etiology of any current allergy, left knee, or ankle disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

In addition, there are outstanding treatment records that should be obtained on remand.  At the March 2012 hearing, the Veteran testified that following service he was treated for allergy symptoms by Chinese doctors.  He also stated that he had nasal surgery through his private insurance in an effort to alleviate his symptoms.  Accordingly, on remand, the agency of original jurisdiction should attempt to obtain all such relevant treatment records that may be available.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all non-VA health care providers who have treated him for his claimed allergies since discharge.  After securing the necessary release forms, attempt to obtain and associate those identified records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

2.  Then, schedule the Veteran for an appropriate VA examination to address the etiology of any current allergies, to include allergic rhinitis.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail and correlated to a specific diagnosis.  Any indicated diagnostic tests and studies must be accomplished.  For any allergies diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its onset during the Veteran's active duty, or is otherwise related to his active service.  In answering these questions, the examiner should address the pertinent in-service findings, as well as the Veteran's March 2012 testimony.  The examiner should set forth the medical reasons for accepting or rejecting the statements relating to continuity of symptoms since the Veteran's period of military service that ended in 1998.

All opinions expressed must be supported by complete rationale.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).

3.  Schedule the Veteran for a VA orthopedic examination by an appropriate medical professional to determine the nature and etiology of any current left knee or ankle disability.  All indicated tests and studies should be performed.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  For any left knee or ankle disability diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its onset during the Veteran's active duty, or is otherwise related to his active service (including whether any diagnosed left knee or ankle disability is consistent with the Veteran's reports of left knee, right ankle, and left ankle pain in service).  In answering these questions, the examiner should address the pertinent in-service findings, as well as the Veteran's March 2012 testimony.  The examiner should set forth the medical reasons for accepting or rejecting the statements relating to continuity of symptoms since the Veteran's period of military service that ended in 1998.

All opinions expressed must be supported by complete rationale.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).

4.  Then, re-adjudicate the issues of entitlement to service connection for allergies, to include allergic rhinitis, a left knee disorder, a right ankle disorder, and a left ankle disorder.  If any of the benefits sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.  No action is required of the Veteran until he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

